Citation Nr: 0803847	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  05-13 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for postoperative residuals of a right Achilles tendon 
rupture.   
 
2.  Entitlement to an initial rating higher than 10 percent 
for residuals of an ingrown toenail of the right great toe.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from October 1989 to May 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 RO rating decision, 
which, in pertinent part, granted service connection and a 10 
percent rating for postoperative residuals of a right 
Achilles tendon rupture, effective April 16, 2002, and 
granted service connection and a 10 percent rating for 
residuals of an ingrown toenail of the right great toe, 
effective April 16, 2002.  By this decision, the RO also 
denied service connection for bilateral leg and bilateral 
knee disabilities.  

An April 2007 RO decision granted service connection and a 
noncompensable rating for retropatellar pain syndrome and 
patellar tendonitis of the right knee with right leg strain, 
effective April 16, 2002, and granted service connection and 
a noncompensable rating for retropatellar pain syndrome and 
patellar tendonitis of the left knee with left leg strain, 
effective April 16, 2002.  Therefore, the issues of 
entitlement to service connection for bilateral leg 
disabilities and bilateral knee disabilities are no longer on 
appeal.  

The veteran filed a notice of disagreement as to the April 
2007 RO decision in May 2007.  A July 2007 RO decision 
increased the rating for the veteran's service-connected 
retropatellar pain syndrome and patellar tendonitis of the 
right knee with right leg strain to 10 percent, effective 
April 16, 2002, and increased the rating for his service-
connected retropatellar pain syndrome and patellar tendonitis 
of the left knee with left leg strain to 10 percent, 
effective April 16, 2002.  A statement of the case was issued 
in July 2007.  The record does not reflect that a timely 
substantive appeal has been submitted as to the issues of 
entitlement to an initial rating higher than 10 percent for 
retropatellar pain syndrome and patellar tendonitis of the 
right knee with right leg strain and entitlement to an 
initial rating higher than 10 percent for retropatellar pain 
syndrome and patellar tendonitis of the left knee with left 
leg strain.  Thus, the Board does not have jurisdiction over 
those claims.  38 C.F.R. §§ 20.200, 20.202, 20.302.  


FINDINGS OF FACT

1.  The veteran's postoperative residuals of a right Achilles 
tendon rupture are manifested by no more than moderate 
limitation of motion of the right ankle without ankylosis, or 
no more than moderate injury to Muscle Group XI.  

2.  The veteran's residuals of an ingrown toenail of the 
right great toe are no more than moderate in degree, and are 
manifested by a skin lesion of 0 percent of the exposed area 
and less than 1 percent of the whole body; tissue loss of 
less than six square inches; and no ulceration, exfoliation, 
crusting, induration, inflexibility, hyperpigmentation, or 
limitation of motion.  The skin lesion is not associated with 
systemic disease.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for postoperative residuals of a right Achilles 
tendon rupture have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Codes 5270, 
5271 (2007); 38 C.F.R. §§ 4.20, 4.73, Diagnostic Code 5311 
(2007).  

2.  The criteria for an initial rating in excess of 10 
percent for residuals of an ingrown toenail of the right 
great toe have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5284 (2007); 
38 C.F.R §§ 4.20, 4.118, Diagnostic Codes 7803, 7804, 7805, 
7806 (2002); 38 C.F.R. §§ 4.20, 4.118, Diagnostic Codes 7801 
to 7806 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in May 2002, a rating 
decision in September 2003, a statement of the case in March 
2005, correspondence in February 2006, and correspondence in 
March 2006.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decision.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty to notify prior to the 
adjudication in the July 2007 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained medical examinations in relation to 
these claims.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  The 
Board interprets reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  See 38 C.F.R. § 4.2.  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
apply, the higher of the two will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  38 C.F.R. § 4.7. The Board will 
evaluate functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity.  See 38 C.F.R. § 4.10.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. § 4.45 (2006).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet.App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, 
from the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Here, 
however, the medical evidence does not show fluctuation in 
the veteran's service-connected disabilities such that any 
staged ratings are warranted.  

I.  Postoperative Residuals of a Right Achilles Tendon 
Rupture

The RO has rated the veteran's postoperative residuals of a 
right Achilles tendon rupture by analogy to limitation of 
motion of the ankle.  38 C.F.R §§ 4.20, 4.71a, Diagnostic 
Code 5271.  Under this Diagnostic Code, moderate limitation 
of motion of an ankle warrants a 10 percent evaluation.  A 20 
percent evaluation requires marked limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5271.  The average normal 
range of motion of the ankle is from 20 degrees of 
dorsiflexion to 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71, Plate II.  

Disability involving the ankle may also be rated under 
Diagnostic Code 5270 (for rating ankylosis of the ankle).  
Under this Code, a 20 percent rating is warranted when the 
joint is ankylosed in plantar flexion less than 30 degrees.  
A 30 percent rating requires ankylosis of the ankle in 
plantar flexion between 30 and 40 degrees, or in dorsiflexion 
between 0 and 10 degrees.  A 40 percent rating requires 
ankylosis of the ankle in plantar flexion at more than 40 
degrees, in dorsiflexion at more than 10 degrees, or with 
abduction, adduction, inversion, or eversion deformity.  38 
C.F.R. § 4.71a, Diagnostic Code 5270.  

The Board notes that the medical evidence includes X-rays 
findings of calcification of the Achilles tendon.  Arthritis 
established by X-rays findings is rated based on limitation 
of motion of the affected joint.  When there is arthritis 
with at least some limitation of motion, but which would not 
be compensable under a limitation of motion code, a 10 
percent rating may be assigned for each affected major joint 
or group of minor joints.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (degenerative arthritis) and Diagnostic Code 5010 
(traumatic arthritis).  

The veteran has asserted that the service-connected problem 
with the Achilles tendon should be evaluated analogous to an 
injuries to Muscle Group XI, and rated pursuant to 38 C.F.R. 
§ 4.73, Diagnostic Code 5211.  Muscle Group XI relates to 
damage to posterior lateral crural muscles, and muscles of 
the calf, consisting of the triceps surae (gastrocnemius and 
soleus), tibialis posterior, peroneus longus, peroneus 
brevis, flexor hallucis longus, flexor digitorum longus, 
popliteus, and plantaris.  The functions of these muscles 
include propulsion, plantar flexion, stabilization of the 
arch, flexion of the toes, and flexion of the knees.  Under 
Code 5211, a moderate disability warrants a 10 percent 
rating, a moderately severe disability warrants a 20 percent 
rating, and a severe disability warrants a 30 percent rating.  

The factors to be considered in evaluating residuals of 
muscle injuries are listed in 38 C.F.R. § 4.56.  Information 
in this regulation provides guidance only and is to be 
considered with all other factors in the individual case.  
Robertson v. Brown, 5 Vet. App. 70 (1993).  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  

Oftentimes muscle injury is due to shrapnel wounds.  As such, 
the criteria for rating muscle damage is often described in 
terms associated with shrapnel injuries.  The type of injury 
in "moderate" disability of the muscles involves through 
and through or deep penetrating wounds of short track by a 
single bullet, small shell, or shrapnel fragment, without the 
explosive effect of a high velocity missile, and with 
residuals of debridement or prolonged infection.  The history 
of a moderate muscle disability includes service department 
records of in-service treatment for the wound and a record of 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability, particularly a lowered 
threshold of fatigue after use which affects the particular 
functions controlled by the injured muscles.  Objective 
findings include small or linear entrance and (if present) 
exit scars which indicate a short track of the missile 
through muscle tissue, some loss of deep fascia or muscle 
substance, impairment of muscle tonus and loss of power, or a 
lowered threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56(d)(2).

The type of injury in "moderately severe" disability of 
muscles involves through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  History and 
complaint include service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound; record of consistent complaint of cardinal signs 
and symptoms of muscle disability; and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings include entrance and (if present) exit scars 
indicating track of missile through one or more muscle 
groups; indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side; tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56

The type of injury in "severe" disability of muscles 
results from through and through or deep penetrating wounds 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  The 
record must show a prolonged hospitalization for treatment of 
the wound, as well as consistent complaints of the cardinal 
symptoms of muscle disability worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings include ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in track of the 
missile. Palpation should show loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area.  The 
muscles should swell or harden abnormally in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
should indicate severe impairment of function.  If present, 
other signs of severe muscle disability include adhesion of 
scar tissue to bone in an area where bone is usually 
protected by muscle, diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests, visible or 
measurable atrophy, and adaptive contraction of an opposing 
group of muscles.  38 C.F.R. § 4.56.  

In September 2003, the RO granted service connection for 
postoperative residuals of a right Achilles tendon rupture, 
effective April 16, 2002.  

A December 2002 examination report for the VA (performed by 
QTC Medical Services), noted that the veteran reported that 
he ruptured his tendon during service and that the condition 
required surgical intervention.  He stated that he had 
suffered numerous flare-ups since that time which caused pain 
and discomfort and limited his ability to engage in physical 
activities.  The veteran reported that he had been diagnosed 
with a right Achilles tendon rupture, status post repair.  He 
indicated that he had pain and stiffness in the lower leg and 
ankle area.  He related that he had intermittent flare-ups 
that would last a few days and limit his ability to engage in 
physical activity and prolonged standing or running.  The 
veteran stated that he could perform daily functions, but 
that they were associated with pain.  He indicated that he 
did not require bed rest for the condition and that he did 
recall seeing a physician during the flare-ups and being 
treated with medication.  It was noted that the veteran 
reported no functional impairment.  

The examiner reported that the veteran's posture and gait 
were normal.  It was noted that the veteran did not require 
any brace, crutches, or orthopedic device.  The examiner 
stated that the veteran had a scar on the medial right ankle 
that was 10 cm by 0.5 cm.  The examiner indicated that the 
veteran's right ankle in appearance, grossly otherwise, was 
within normal limits.  The examiner indicated that 
dorsiflexion of the right ankle joint was 20 degrees and 
showed some stiffness, and that plantar flexion was 45 
degrees and also showed some stiffness.  It was noted that 
the right ankle was positive for fatigue and lack of 
endurance.  The examiner stated that there was no deformity 
of the ankle and that there was no ankylosis present.  The 
examiner indicated that malalignment of the right foot was 
absent and that it showed no signs of deformity.  It was 
reported that the plantar aspects of the feet showed no 
tenderness on the right or left and that examination of the 
Achilles tendon on the right showed malalignment with inward 
bowing.  The examiner stated that the malalignment with 
inward bowing was not corrected by manipulation and that it 
did not produce pain.  It was noted that dorsiflexion of the 
right ankle showed no limitation.  The examiner reported that 
the veteran had no limitation in standing or walking, but 
that he did have some limited prolonged standing for greater 
than fifteen minutes by history.  The examiner indicated that 
an X-ray of the right ankle was normal.  The diagnoses 
included right Achilles tendon rupture, status post repair.  
The January 2003 X-ray report, as to the veteran's right 
ankle, showed that there was no evidence of an acute process 
and no soft tissue swelling present.  It was noted that mild 
degenerative changes were present and that there were unusual 
heavy calcifications in the Achilles tendon which may be due 
to an old injury.  The impression was no acute process seen.  

Private treatment records dated from March 2004 to June 2004 
show treatment for disorders including right foot problems.  
A May 2004 treatment report from Kaiser Permanente noted that 
the veteran had a history of Achilles tendon surgery.  The 
assessment did not refer to the veteran's Achilles tendon 
problem.  

The most recent February 2007 examination report for the VA 
(performed by QTC medical Services), noted that the veteran 
reported that he had weakness, stiffness, and swelling with 
prolonged walking.  He stated that he had suffered from pain 
located at the right Achilles for thirteen years.  He 
indicated that the pain occurred one time per month and would 
last for two days each time it occurred.  It was noted that 
the pain was localized and that the characteristic of the 
pain was aching in nature.  The veteran described the pain as 
a 7 on a one to ten scale.  He indicated that the pain could 
be elicited by prolonged walking and that it was relieved by 
rest.  He related that he could function without medication 
when he had pain and that the condition did not cause 
incapacitation.  The veteran noted that his current treatment 
was rest and Motrin as needed.  It was noted that he had not 
had any implants of the joint and that the functional 
impairment was after prolonged walking which was sometimes 
required at his work.  

The examiner reported that there was a level scar present at 
the right medial lower leg extending upward from the medial 
malleolus and measuring about 10 cm by 1 cm with an abnormal 
texture of less than six square inches.  The examiner noted 
that there was no tenderness, disfigurement, ulceration, 
adherence, instability, tissue loss, inflammation, edema, 
keloid formation, hypopigmentation, or hyperpigmentation.  It 
was noted that the veteran did not require assistance for 
ambulation.  The examiner stated that examination of the 
right tibia and fibula revealed normal findings.  The 
examiner indicated that the veteran's right ankle showed no 
signs of edema, effusion, weakness, tenderness, redness, 
heat, abnormal movement, subluxation, or guarding of 
movement.  It was noted that examination of the ankle did not 
reveal any deformity.  The examiner reported that 
dorsiflexion of the right ankle joint was 20 degrees, with 
normal range of motion being 20 degrees, and that plantar 
flexion of the right ankle joint was 15 degrees, with normal 
range of motion being 45 degrees.  The examiner stated that 
the joint function on the right was not additionally limited 
by pain, fatigue, weakness, lack of endurance, or 
incoordination after repetitive use.  The examiner indicated 
that a right ankle X-ray showed dystrophic calcifications of 
the Achilles tendon or overlying sheath that reflected 
distant trauma.  

As to diagnoses, the examiner reported that for the VA 
diagnosis of right Achilles tendon rupture, status post 
repair, there was no change in the diagnosis.  The examiner 
noted that there was a subjective history of Achilles rupture 
and repair, an objective scar, decreased range of motion, and 
X-ray findings of dystrophic calcifications.  Bilateral knee 
and leg disabilities as well as a right toe disability were 
also diagnosed.  The examiner remarked that the effect of the 
conditions on the veteran's usual occupation was that 
occasionally he would have to request a change of mail 
delivery duties after prolonged walking exacerbated his pain.  
It was noted that the affects of the conditions on the 
veteran's daily activities was that it limited exercise and 
prolonged walking.  

At the outset, the Board notes that the primary symptom of 
the veteran's service-connected disability involving the 
Achilles tendon rupture is limitation of motion and strength 
in the ankle.  Whether the condition is evaluated under the 
Diagnostic Code for rating loss of motion of the ankle (5271) 
or the Code for rating muscle disabilities near the location 
of the Achilles (Code 5311), the same 10 percent rating is 
awarded.  This is explained in greater detail below.  At the 
end of the day, however, two ratings (one under each of the 
above cited Codes) can not be awarded, as the veteran has 
only really presented with one disability - loss of motion 
and strength of the ankle.  

Based on the medical evidence, the Board finds that the 
veteran's service-connected postoperative residuals of a 
right Achilles tendon rupture are not more than 10 percent 
disabling.  As noted above, the RO has rated the veteran's 
postoperative residuals of a right Achilles tendon rupture 
under Diagnostic Code 5271 for limitation of motion of the 
right ankle.  The medical evidence shows limitation of right 
ankle motion which may be categorized as moderate in degree 
(i.e., 10 percent disabling under Diagnostic Code 5271).  
Even when the effects of pain on use and during flare-ups is 
considered, no more than moderate (10 percent) limitation of 
right ankle motion is shown pursuant to the December 2002 
examination for the VA (performed by QTC Medical Services) 
and the February 2007 examination report for the VA 
(performed by QTC Medical Services), as well as recent 
treatment records.  In fact, the December 2002 examination 
showed essentially normal dorsiflexion and plantar flexion of 
the right ankle and the February 2007 examination showed 
normal dorsiflexion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet.App. 202 (1995) (effects of pain on 
motion to be considered).  Further, ankylosis of the right 
ankle has not been shown.  Therefore, the veteran in not 
entitled to an increased rating under Diagnostic Code 5270.  

The Board notes that the veteran's representative has 
contended that the Diagnostic Code 5311 (Muscle Group XI) 
should be considered in rating the veteran's service-
connected postoperative residuals of a right Achilles tendon 
rupture.  Even if this were the proper Code under which to 
rate the veteran's disability, a rating in excess of 10 
percent would not be warranted under Code 5311.  There is no 
credible medical evidence indicating symptoms of moderately 
severe muscle disability as required for an increased 20 
percent rating pursuant to Diagnostic Code 5311.  For 
example, the historical evidence does not show that the 
veteran suffered debridement, prolonged infection, or 
sloughing of soft parts and intermuscular scarring.  
Additionally, there is no evidence, including recent 
evidence, of hospitalization for a prolonged period for 
treatment of the wound, evidence of an inability to keep up 
with work requirements due to these conditions, palpation of 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side.   

In summary, whether the veteran's condition is rated under 
Code 5271 or 5311, a rating in excess of 10 percent is not 
warranted.  The Board points out that separate 10 percent 
ratings under each of these Diagnostic Codes would entail 
compensating the veteran twice for the same symptoms.  See 38 
C.F.R. § 4.14 (pertaining to pyramiding).  The predominant 
disability lies in the lack of ankle movement/strength, and 
not in some other problem involving Muscle Group XI.  As 
such, regardless of which Diagnostic Code VA rates the 
disability under, only one such rating is warranted.        

The weight of the evidence demonstrates that the veteran's 
postoperative residuals of a right Achilles tendon rupture 
are no more than 10 percent disabling.  As the preponderance 
of the evidence is against the claim for an increased rating 
for this disability, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Finally, the Board finds that there are no distinct periods 
of time, since the effective date of service connection, 
during which the veteran's postoperative residuals of a right 
Achilles tendon rupture have been more than 10 percent 
disabling.  Thus "staged ratings" greater than 10 percent 
rating are not warranted for any period of time since the 
effective date of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).  



II.  Residuals of an Ingrown Toenail of the Right Great Toe

The RO has rated the veteran's residuals of an ingrown 
toenail of the right great toe by analogy to foot injuries.  
38 C.F.R §§ 4.20, 4.71a, Diagnostic Code 5284.  

Other foot injuries are rated 10 percent when moderate, 20 
percent when moderately severe, and 30 percent when severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5284.  

The rating schedule for evaluating skin conditions changed 
during the pendency of this appeal.  The old criteria, in 
effect prior to August 30, 2002, provided that a maximum 10 
percent rating is warranted for superficial poorly nourished 
scars with repeated ulcerations.  38 C.F.R. § 4.118, 
Diagnostic Code 7803.  A maximum 10 percent rating is also 
warranted for superficial scars which are tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, Diagnostic 
Code 7804.  Scars may be rated based on limitation of 
functioning of the part affected.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.  

Under the old rating criteria, in effect prior to August 30, 
2002, a 0 percent rating is warranted for eczema with slight, 
if any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area.  A 10 percent rating requires 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating requires 
exudation or itching constant, extensive lesions, or marked 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002).  

Under the new criteria, effective August 30, 2002, scars, 
other than head, face, or neck, that are deep or that cause 
limited motion warrant a 10 percent rating if the area or 
areas exceed 6 square inches (39 sq. cm).  A 20 percent 
rating requires an area or areas exceeding 12 square inches 
(77 sq. cm).  A deep scar is one associated with underlying 
soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801.  
Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion warrant a 10 percent 
rating for area or areas of 144 square inches (929 sq. cm.) 
or greater.  Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A 
10 percent rating may be assigned for scars which are 
superficial and unstable.  An unstable scar is one where, for 
any reason, there is frequent loss of covering of skin over 
the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803.  A 10 
percent rating may be assigned for scars which are 
superficial and painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Scars may also be rated on the basis 
of limitation of function of the affected part.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  

Under the new criteria, effective August 30, 2002, a 
noncompensable rating is warranted for dermatitis or eczema 
when there is less than 5 percent of the entire body or less 
than 5 percent of exposed areas affected, and no more than 
topical therapy required during the past 12-month period.  A 
10 percent rating requires at least 5 percent, but less than 
20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas affected, or 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  A 30 
percent rating requires 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas affected, or systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly during the past 12-month.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2006).  

When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is 
assigned. 38 C.F.R. § 4.31.

If application of the revised regulation results in a higher 
rating, the effective date for the higher disability rating 
can be no earlier than the effective date of the change in 
the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to 
the effective date of the change in the regulation, the Board 
can apply only the original version of the regulation.  
VAOPGCPREC 3-00.

In September 2003, the RO granted service connection for 
residuals of an ingrown toenail of the right great toe 
(status post toenail avulsion with chemical matricectomy), 
effective April 16, 2002.  

A December 2002 examination report for the VA (performed by 
QTC Medical Services), noted that the veteran reported that 
he had suffered various ingrown toenails which required the 
removal of the nail on several occasions and also required 
special padding of his boot.  He indicated that he had 
suffered from his residuals of an ingrown toenail of the 
right great toe for twelve years and that he had no pain at 
rest.  The veteran stated that standing or walking produced 
pain and swelling.  He noted that he had undergone foot 
surgery and toenail removal in 1991 and 1993 and that the 
condition occurred despite surgery at one point.  He stated 
that he did have recurrences of the ingrown toenail 
approximately every two years and that it occasionally 
involved both feet.  The veteran indicated that he had not 
lost any time from work.  

The examiner reported that the veteran's posture and gait 
were normal.  The examiner stated that the veteran showed a 
current ingrown toenail in both great toes at the time of the 
examination.  It was noted that the veteran did not require 
any brace, crutches, or orthopedic device.  The examiner 
stated that there was tenderness especially in the right 
great toe.  It was reported that valgus of the foot was 
absent and that malalignment of the foot was absent.  The 
examiner indicated that the veteran's right foot showed no 
signs of deformity, that the plantar aspects of the feet 
showed no tenderness on the right or left, and that there was 
no claw foot present on the right or left.  It was noted that 
dorsiflexion of the toe on the right foot produced some pain.  
The examiner stated that palpation of the metatarsal heads of 
the toes produced no tenderness on the right or left foot and 
that no hammertoes were present on the right and left foot.  
It was noted that hallux valgus and hallux rigidus were 
absent and that the veteran had no limitation in standing or 
walking.  The examiner noted that the veteran did have some 
limited prolonged standing for greater than fifteen minutes 
by history.  The diagnoses included ingrown toenail of the 
right great toe status post toenail avulsion with chemical 
matricectomy.  

Private treatment records dated from March 2004 to June 2004 
show treatment for disorders including right great toe 
problems.  For example, a May 2004 treatment entry from 
Kaiser Permanente noted that the veteran had swelling of the 
right great toe with paronychia.  It was reported that the 
veteran's gait was normal except for a limp due to foot pain 
and that the rest of the examination was normal.  The 
diagnoses included ingrown nail.  

The most recent February 2007 examination report for the VA 
(performed by QTC Medical Services), indicated that the 
veteran reported that he had been suffering from right great 
toenail, status post avulsion with chemical matricectomy, for 
eleven years.  It was noted that due to the veteran's skin 
condition, he did not have any exudation, ulcer formation, 
itching, shedding, or crusting, and that it did not involve 
any areas exposed to the sun.  The veteran stated that over 
the past twelve months, he had not received any treatment for 
the skin condition.  It was reported that there was no 
functional impairment from the condition.  

The examiner reported that there was a right ingrown toenail 
status post avulsion and matricectomy present.  The examiner 
stated that the skin condition located on both sides of the 
right great toenail had tissue loss of less than 6 inches and 
that there was no ulceration, exfoliation, crusting, 
induration, inflexibility, hypopigmentation, 
hyperpigmentation, abnormal texture, or limitation of motion.  
The examiner indicated that the skin lesion was 0 percent of 
the exposed area and that the coverage relative to the whole 
body was less than 1 percent.  The examiner noted that the 
skin lesions were not associated with systemic disease and 
that they did not manifest in connection with a nervous 
condition.  It was noted that the veteran's gait was within 
normal limits and that he did not require an assistive device 
for ambulation.  As to diagnoses, the examiner stated for the 
VA established diagnosis of ingrown toenail, right great toe, 
status post toenail avulsion with chemical matricectomy, 
there was no change in the diagnosis.  The examiner noted 
that the veteran had a subjective history of ingrown toenails 
with surgical treatment and that he had objectively decreased 
nail size status post repair.  The examiner commented that 
the veteran's ingrown toenail was not treated during service 
and was not currently a source of disability.  

Based on the evidence, the Board finds that the veteran's 
service-connected residuals of an ingrown toenail of the 
right great toe are not more than 10 percent disabling.  As 
noted above, the RO has rated the veteran's right great toe 
disability under Diagnostic Code 5284 for foot injuries.  The 
evidence fails to indicate moderately severe impairment as 
required for a higher 20 percent rating under Diagnostic Code 
5284.  In reaching this decision, the Board has considered 
the effects of pain during use and flare-ups.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board notes that the RO has also considered the 
possibility of rating the veteran's service-connected 
residuals of an ingrown toenail of the right great toe under 
the diagnostic codes pertaining to skin conditions instead of 
under Code 5284 (the Code for rating general foot injuries).  
In this regard, the Board notes that Diagnostic Codes 7803 or 
7804 of either the old or new criteria do not provide for a 
rating higher than 10 percent.  In fact, the veteran has not 
been shown to have a poorly nourished scar with repeated 
ulceration, a tender or painful scar, or an unstable scar, as 
required for even a compensable rating under those codes.  
Additionally, the evidence does not satisfy the criteria for 
a rating in excess of 10 percent under the criteria of 
Diagnostic Code 7801.  Further, veteran has not been shown to 
have any of the symptomatology required for a rating in 
excess of 10 percent under either the old or new criteria of 
Diagnostic Code 7806.  Finally, there is no functional 
impairment as would warrant consideration of Diagnostic Code 
7805.  

In short, evaluating the ingrown toenail residuals under 
Diagnostic Codes pertaining to skin problems would not result 
in a rating in excess of the current 10 percent rating.   
Also, the Board notes that the veteran is not entitled to 
separate compensable ratings under both Code 5284 (for rating 
a foot disorder) and the provisions for rating skin 
disorders.  To do so would be pyramiding.  See also  38 
C.F.R. § 4.14 (pertaining to pyramiding). 

The weight of the evidence demonstrates that the veteran's 
residuals of an ingrown toenail of the right great toe are no 
more than 10 percent disabling.  As the preponderance of the 
evidence is against the claim for an increased rating for 
this disability, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As with the matter decided above, the Board finds that there 
are no distinct periods of time, since the effective date of 
service connection, during which the veteran's residuals of a 
right ingrown toenail of the right great toe have been more 
than 10 percent disabling.  Thus "staged ratings" greater 
than 10 percent rating are not warranted for any period of 
time since the effective date of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).  


ORDER

A rating higher than 10 percent for postoperative residuals 
of a right Achilles tendon rupture is denied.  

A rating higher than 10 percent for residuals of an ingrown 
toenail of the right great toe is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


